Title: To James Madison from James Leander Cathcart, 25 January 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


25 January 1803, Malta. No. 1. Describes his movements and those of the U.S. fleet between his departure from Leghorn on 3 Nov. and his return to Malta on 4 Jan. The frigate Constellation, “the last off Tripoli,” left that station in August 1802. Commodore Morris intends to proceed with the squadron to Tunis and then to Algiers in consequence of reports “lately received” from O’Brien that the dey has refused the cash annuity and demands one thousand barrels of gunpowder. Presumes this is a part of next year’s annuity but has not seen the letters and refers JM to Morris for further information. Morris has also received a translation of a letter “said to be wrote” by the dey to the president declaring he would not receive Cathcart as consul. “It is not for me to dictate to government on this or any other subject but as this refusal militates against me as an individual I request to refer you for my opinion to an inclosure in my dispatch N. 8 dated July 4th. 1802.”
“It requires no great penetration to perceive that this letter is the act of the Jews & Mr. OBrion who are not desirous that any person should be appointed possessed of sufficient intelligence to investigate their iniquitous practices and the Jews are particularly interested in wishing to have the Consul of the United States entirely dependent on them.” Observes that “in the letter from the Dey to the President is specified that the Dey makes the government of the United States a Present of Capt. Morris & crew as an act of his good will,” yet O’Brien’s account dated 28 Nov. 1802 contains a charge of $6,500 for the ransom of Morris and crew. “I confess I can’t perceive any peculiar mark of Friendship in charging the United States 6,500 dollars for what at the most exorbitant valuation was only worth 5000 dollars at Tripoli exclusive of his loading us with an Imaginary weight of obligation the value of which at some future period may be very considerable.” When Great Britain appointed Fraser consul general at Algiers “some years ago,” the dey refused to receive him after hearing he was “a man who would not put up with the least insult national or personal.” A naval commander then took both Fraser and his predecessor away, leaving the position vacant. “The Government [of Great Britain] took no further notice of Algiers untill the Dey wrote to the King and requested him to appoint a Consul.… Mr. Fraser was sent there again and received and remaind there untill he was superceeded by Mr. Benton who when he was appointed was resident Consul at Tripoli.”

Notes that he received the copy of JM’s 27 July dispatch on 6 Dec. Since the New York delivered the original to O’Brien “long before I received the copy,” presumes O’Brien has acted as JM wished. “Yours of the 22d of August I had the Honor to receive the same day and in answer beg leave to inform you that I have not had it in my power to transact any of the business entrusted to my guidance but will punctually obey my instructions … whenever the Commodore thinks proper to put it in my power.”
“The engagement reported to have taken place between the Boston and some Cruisers of Tunis must be class’d among the many idle stories related by men who reap a benefit from deception! Nothing of the kind ever happen’d.”
Encloses a copy of his last dispatch, which informed JM that the position taken by Hamet Pasha before Morris’s arrival, together with Sweden’s “dishonourable peace,” altered the situation so that the measures contemplated before that time had to be discarded; “this was done in a manner, that will neither tarnish our honor, or injure our interest’s.”
Commodore Morris, having received information that the Algerine polacre Paolina was loading at Malta for Tripoli, sent the Enterprize out on 15 Jan. to lie in wait. The Enterprize seized the ship on 17 Jan. and brought it into Malta the next day, where it awaits adjudication. Has had no news from Barbary since his last dispatch except the enclosed 22 Oct. letter from Nissen. Refers JM to Morris for information, O’Brien and Eaton both having written to Morris.
“You may depend Sir upon my zeal and exertion so far as is dependent upon me & I am furnished with the means, but much more depends upon Commodore Morris than upon me. I shall take a pleasure in rendering him every service in my power. What ever Consul is appointed should the President not think proper to continue me in office it will be necessary to give him all necessary information from the department of State as Mr. OBrion informed Capt. John Shaw of the George Washington that he would be da——n’d before he would leave a paper in the Office or give any Consul that would be appointed the least information that he might conduct our affairs as he pleases [and] that he might go to hell his own way. Should Capt. Shaw be at the seat of Government by interrogating him probably he might relate some other circumstances serving to prove that the sooner Mr. OBrion is removed the better it would have been many thousands of dollars to our advantage had he never been appointed and at this moment the Barbary States and Algiers in perticular would not suppose that we are glad to maintain our Peace with them upon any terms however degrading and exorbitant. With Heart felt pain I again beg leave to reiterate that if we do not act with more energy, dispatch, and decision than we have done, that we will very soon loose the little importance we have taken such pains to assume and will ultimately sink into contempt and be treated in the same unworthy manner that the Danes & Sweedes are.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 6 pp. In a clerk’s hand, signed by Cathcart. Docketed by Wagner. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:348–50.



   
   See O’Brien to JM, 23 Nov. 1802.



   
   See O’Brien to JM, 11 Oct. 1802, and n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:370 and n. 1.




   
   See O’Brien to JM, 23 Nov. 1802.



   
   Cathcart’s version of this incident differs from other accounts. The dey apparently had good reason for expelling Archibald Campbell Fraser in 1773 and for refusing to receive him again. Fraser returned to England, and the post remained empty until Edward Bayntun was appointed in 1775 (Robert L. Playfair, The Scourge of Christendom [Freeport, N.Y., 1972], pp. 206–12; J. F. P. Hopkins, ed., Letters from Barbary, 1576–1774 [Oxford, 1982], pp. 97–99; Seaton Dearden, A Nest of Corsairs: The Fighting Karamanlis of Tripoli [London, 1976], pp. 87–88).



   
   JM’s 27 July 1802 dispatch was addressed to O’Brien or, in his absence, to Cathcart (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:430–31 and n.).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:504–5.



   
   See Cathcart to JM, 29 Nov. 1802, and n.



   
   For Nissen’s 22 Oct. letter, which Cathcart enclosed with the duplicate copy of his dispatch no. 16, see Cathcart to JM, 29 Nov. 1802, n. 4.



   
   A full transcription of this document has been added to the digital edition.

